Citation Nr: 1020505	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-13 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for dementia, to 
include on a secondary basis.

2.  Entitlement to a evaluation in excess of 10 percent prior 
to October 17, 2005 and in excess of 30 percent beginning 
October 17, 2005 for service-connected postoperative 
residuals of a bone flap with retained foreign body 
(hereinafter bone flap).

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral hearing loss.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (hereinafter TDIU).


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney 
at Law

WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active duty service from March 1968 to 
November 1969.   

In November 2008 the Board of Veterans' Appeals (Board) 
denied service connection for dementia and an evaluation in 
excess of 10 percent for bilateral hearing loss and remanded 
the issues of an evaluation in excess of 10 percent for 
service-connected bone flap and TDIU to the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO) for additional development.  The Veteran appealed the 
denials to the Court of Appeals for Veterans Claims (Court).

The November 2008 Board denials of service connection for 
dementia and an evaluation in excess of 10 percent for 
bilateral hearing loss were vacated and remanded by a Court 
Order in November 2009 based on a Joint Motion To Vacate And 
Remand filed by the Veteran and VA (Joint Motion).

A letter was sent to the Veteran's attorney on December 18, 
2009, with a copy sent to the Veteran, in which the Veteran 
was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  Additional evidence was 
received in March 2010.  

The issues of service connection for dementia, an evaluation 
in excess of 10 percent for service-connected bilateral 
hearing loss, and TDIU are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC. 
FINDING OF FACT

The evidence shows missing areas of the skull that equal 513 
square millimeters (sq mm); the evidence does not show either 
gross distortion or asymmetry of 2 features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or 4 or 5 characteristics of 
disfigurement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent prior 
to October 17, 2005 and in excess of 30 percent beginning 
October 17, 2005 for service-connected bone flap have not 
been met.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 
4.72, Diagnostic Codes 5299-5296 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in October 2005, prior to 
adjudication, that informed him of the requirements needed to 
establish entitlement to an increased evaluation.   

In accordance with the requirements of VCAA, the October 2005 
letter informed the Veteran what evidence and information he 
was responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
pertinent private evidence was subsequently added to the 
claims files after the letter.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a March 2006 letter about rating criteria and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination was 
conducted in March 2009.

The Board concludes that there is sufficient medical 
evidence on file on which to make a decision on the issue 
addressed on appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his August 2008 personal hearing.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2009).  


Analysis of the Claim

Service connection was granted by rating decision in March 
1970 for a bone flap incurred in service as the result of 
fragment wounds due to a mortar explosion, and a 10 percent 
rating was assigned effective November 18, 1969 under 
Diagnostic Codes 5299-5296.  The Veteran testified as to this 
disability at his October 17, 2005 RO hearing, a claim for an 
increased rating was denied by rating decision in May 2006.  
The Veteran timely appealed.  The Board remanded this issue 
in November 2008, and a March 2009 rating decision granted 30 
percent for service-connected bone flap effective October 17, 
2005.  The Veteran continued his appeal.

A designation of Diagnostic Code 5299 reflects that the 
disability is a condition not specifically listed in the 
Rating Schedule, and hyphenation with 5296 indicates that the 
disability has been rated as analogous to loss of part of the 
skull.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating. 38 C.F.R. § 4.7. 

The Board will evaluate functional impairment on the basis of 
lack of usefulness, and the effects of the disabilities upon 
the person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service- 
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary. 

The RO has rated the Veteran's bone flap under Diagnostic 
Code 5296.  Under Diagnostic Code 5296, a compensable rating 
is warranted for loss of part of both the inner and the outer 
tables of the skull.  A 10 percent rating is warranted when 
there is no brain hernia and the area of the part of the 
skull that is lost is smaller than the size of a 25-cent 
piece or 0.716 in (4.619 cm).  A 20 percent disability rating 
is warranted when there is no brain hernia and the area lost 
is of an intermediate size between a 25- cent piece and a 50-
cent piece.  A 30 percent rating is warranted when there is 
no brain hernia and the area lost is larger than size of a 
50-cent piece or 1.140 in (7.355 cm).  The highest possible 
rating, 80 percent, requires a brain hernia.  38 C.F.R. § 
4.72, Diagnostic Code 5296 (2009).

Additionally, Under Diagnostic Code 7800 disfigurement of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of 3 or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
6 or more characteristics of disfigurement will be rated 80 
percent disabling.  Such disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of 2 features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with 4 or 5 characteristics of disfigurement will 
be rated 50 percent disabling.  Such disfigurement with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement will be rated 30 percent disabling.  A 10 
percent rating will be assigned for such disfigurement with 
one characteristic of disfigurement.  

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. 
§ 4.118, are scar 5 or more inches (13 or more cm.) in 
length.  Scar at least one-quarter inch (0.6 cm.) wide at 
widest part.  Surface contour of scar elevated or depressed 
on palpation.  Scar adherent to underlying tissue.  Skin 
hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).  Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.).  Underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.).  Skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

On VA examination in August 2006, it was noted that there 
were no facial scars, no limitation of function, and no 
disfigurement of the head, face, or neck.

The relevant evidence on file related to the Veteran's 
service-connected bone flap is the March 2009 VA examination 
report, in which the examiner conducted a physical 
examination of the Veteran and reviewed the claims files.  
Skull X-rays revealed a metallic density within the right 
submaxillary fossa; and a prior right craniotomy with small 
central lucency, possibly a bone defect or cyst.  It was 
noted that measurements showed a bone defect that measured 45 
sq mm, with another bone flap scar of 152 mm by 3 mm that had 
not ossified but was fixed by fibrous tissue, and a partially 
calcified second burr hole that measured 3 mm by 4 mm.  The 
total nonossified area covered was reported to be 513 sq mm.  
It was noted that a quarter measured 462 sq mm.  The 
diagnosis was skull and head injury due to mortar blast 
followed by seizure disorder, with no current brain 
herniation.  The examiner concluded that the Veteran's 
service-connected bone defect was larger than a quarter. The 
disability had a severe effect on exercise and sports but no 
more than a moderate effect on any other daily activity.


As there is no medical evidence showing increased 
symptomatology involving the Veteran's service-connected bone 
flap for a number of years prior to the date of claim for 
increase on October 17, 2005, there is no evidence warranting 
an evaluation in excess of 10 percent for the bone flap prior 
to the date of claim in October 2005.  To warrant an 
evaluation in excess of 30 percent there would need to be 
evidence of a skull defect totally more than 7.355 sq cm.  
The Board takes judicial notice of the fact that one square 
centimeter equals 100 sq mm.  Consequently, there would need 
to be evidence of a defect that totaled more than 735 sq mm 
to warrant a higher evaluation of 50 percent under Diagnostic 
Code 5296.  However, as the total area covered by the 
Veteran's skull defect is 513 sq mm, it is not large enough 
to warrant a higher rating.  

Additionally, a rating in excess of 30 percent is not 
warranted under Diagnostic Code 7800 for disfigurement of the 
head, face, or neck because the evidence does not show 
disfigurement with visible or palpable tissue loss and either 
gross distortion or asymmetry of 2 features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with 4 or 5 
characteristics of disfigurement.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  The evidence does not reflect that the 
Veteran's bone flap, alone, has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned rating), or necessitated frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In fact, it 
was noted on VA evaluation in March 2009 that the disability 
had no more than a moderate effect on any daily activity 
other than exercise and sports.  Based on the foregoing, the 
Board finds that referral for consideration of assignment of 
extra-schedular ratings is not warranted.  38 C.F.R. § 
3.3219(b)(1).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

An evaluation in excess of 10 percent prior to October 17, 
2005 and in excess of 30 percent beginning October 17, 2005 
for service-connected bone flap is denied.


REMAND

According to the November 2009 Joint Motion, the evidence 
used to deny the issue of service connection for dementia on 
a secondary basis was inadequate because there was no opinion 
from a neurologist on whether the Veteran has dementia due to 
service head injury.  The Joint Motion also concluded that 
the Board's denial of an evaluation in excess of 10 percent 
for bilateral hearing loss was inadequate because there was 
no discussion of whether the Veteran's hearing loss warranted 
referral for extraschedular evaluation under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2009) based on the multiple 
supporting lay statements on file.  

The Board also notes that the Veteran has not had a VA 
audiological evaluation since September 2005.  Resolution of 
these issues may have an impact upon the Veteran's TDIU 
claim.  

The Board notes that VA audiometry testing is sufficient for 
rating purposes both based on the rating schedule and for 
extraschedular consideration, as long as, in addition to 
dictating objective test results, the examiner also fully 
describes the functional effects caused by a hearing 
disability in his or her final report.  See Martinak v. 
Nicholson, 21 Vet. App. 449, 455 (2007).

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2009), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the etiology of a disability.  See 
also 38 C.F.R. § 3.159 (2009).  

Based on the above, this case is again REMANDED for the 
following actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of any health care 
providers, both VA and non-VA, who have 
treated him for dementia or any currently 
service-connected disability since March 
2009, the date of the most recent medical 
evidence on file.  After securing any 
necessary authorization, the AMC/RO must 
attempt to obtain copies of any pertinent 
treatment records identified by the 
Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform the 
Veteran of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.  

2.  After the above has been completed, 
the AMC/RO will arrange for special 
neurological evaluation of the Veteran 
in order to determine whether the 
Veteran has dementia that was incurred 
in or aggravated by either service or 
service-connected disability.  The 
following considerations will govern 
the examination:

a.  The entire claims folders and 
a copy of this remand must be made 
available to the examiner in 
conjunction with this examination.   
The examination report must 
reflect review of pertinent 
material in the claims folder.

b.  After reviewing the claims 
files and examining the Veteran, 
the examiner must provide an 
opinion on whether the Veteran has 
dementia that was either caused or 
aggravated by service or by 
service-connected disability.  

c.  In all conclusions, the 
examiner must identify and explain 
the medical basis or bases, with 
identification of the evidence of 
record.  If the reviewer is unable 
to render an opinion without 
resort to speculation, this should 
be noted and explained.

d.  If the reviewer responds to 
the above inquiry that he or she 
cannot so opine without resort to 
speculation, the AMC/RO will 
attempt to clarify whether there 
is evidence that needs to be 
obtained in order to render the 
opinion non-speculative and to 
obtain such evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  
The report prepared must be typed.

3.  The AMC/RO will also arrange for an 
audiological evaluation of the Veteran to 
determine the current severity of his 
service-connected bilateral hearing loss.  
The examiner should review the claims 
file, examine the Veteran, conduct 
audiometric and speech discrimination 
(Maryland CNC) testing of both ears, and 
provide a full description of the 
functional effects caused by his 
bilateral hearing loss.  

A complete rationale for any opinion 
expressed must be included in the 
examination report.  A report of the 
audiometric examination must be typed and 
associated with the Veteran's VA claims 
folder.

4.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examinations and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for either of the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The AMC/RO must ensure that all 
directed factual and medical development 
as noted above is completed.  In the 
event that the requested report does not 
contain sufficient detail, the AMC/RO 
must take any appropriate action by 
return of the report to the examiner for 
corrective action.  See 38 C.F.R. § 4.2 
(If the findings on an examination 
report are incomplete, it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes.).  

6.  After the above actions have been 
completed, the AMC/RO must readjudicate 
the claims of service connection for 
dementia, an evaluation in excess of 10 
percent for bilateral hearing loss, and 
TDIU.  Additionally, the issue of 
entitlement to an evaluation in excess 
of 10 percent for bilateral hearing loss 
will be referred to the Under Secretary 
for Benefits or the Director of 
Compensation and Pension Service for 
consideration of an extraschedular 
evaluation in accordance with the 
provisions of 38 C.F.R. § 3.321(b)(1).  
In its decisions, the AMC/RO should 
taking into consideration any and all 
evidence that has been added to the 
record since its last adjudicative 
action.  If any of the benefits sought 
on appeal remains denied, the Veteran 
and his attorney must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


